WALLER, Chief Justice,
concurring in part and in result:
1166. I agree that Birkhead’s conviction and sentence should be affirmed. But I disagree with the majority’s decision to address the admissibility of certain contents of the death certificate. That issue is procedurally barred because of Birk-head’s failure to object to the time of injury or time of death; it should be presented to this Court only as an ineffective-assistance-of-counsel claim in a petition for post-conviction relief. I agree with Justice Kitchens’s dissent insofar as he finds the same. I do not join his dissent, however, because I disagree with his analysis of the Batson issue.
¶ 67. For these reasons, I respectfully concur in part and in result.
KITCHENS, J., JOINS THIS OPINION IN PART.